Citation Nr: 0405974	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for the grant of service connection for lung cancer as 
a result of Agent Orange exposure for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1959 to March 1962, from 
May 1962 to March 1971, and from August 1972 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In correspondence received by VA 
in May 2003 the appellant requested a hearing at the RO and 
withdrew her request for a hearing before the Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  At the time of his death the veteran had a pending 
service connection claim, but his entitlement to benefits did 
not arise prior to the January 1, 2002, effective date of 
liberalizing law.




CONCLUSION OF LAW

An effective date earlier than January 1, 2002, for the grant 
of service connection for lung cancer as a result of Agent 
Orange exposure for accrued benefits purposes is not 
warranted.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there have been 
significant recent changes in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  The 
appellant was notified of the provisions of the VCAA and how 
it applied to her claim by correspondence dated in 
August 2002.  

Although she was notified of the VCAA and the provisions 
applicable to her earlier effective date claim subsequent to 
the June 2002 rating decision establishing service connection 
for accrued benefits purposes, as this claim is, in essence, 
derivative of that rating decision and not based upon receipt 
of an application for benefits the Board finds she was not 
prejudiced by any VCAA notice deficiency.  See VAOPGCPREC 8-
2003 (holding that 38 U.S.C.A. § 5103(a) did not require VA 
provide notice of the information and evidence necessary to 
substantiate a newly raised issue arising from a notice of 
disagreement); but see Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. §  5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
facts in this case can be distinguished from Pelegrini, 
however, in that VA regulations provide specific procedures 
upon receipt of a notice of disagreement and the Court has 
held that only one notice of disagreement may be received 
upon a single adjudicatory issue.  See 38 C.F.R. § 20.200 
(2003); see also Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993); Manlincon v. West, 12 Vet. App. 238 (1999).  Here, 
notice for the claim involved could not have been provided 
prior to the rating decision from which the notice of 
disagreement flowed and subsequent notice and re-adjudication 
after the fact would have seriously impeded the timing and 
process for perfecting the appeal.

The Court in Pelegrini also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the August 2002 VCAA notice letter 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  The specific language of 
38 C.F.R. § 3.159(b)(1) was cited in the December 2002 
statement of the case, including as to this "fourth 
element."

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  As she has been kept apprised of what she must 
show to prevail in her claim, what information and evidence 
she is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  He underwent a VA 
examination pertinent to the issue on appeal in 
September 2000.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Taking all factors into 
consideration, there is no prejudice to the appellant in 
proceeding to consider this claim on the merits.  See 
Bernard, 4 Vet. App. 384.

Earlier Effective Date Claim

VA law provides that upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2003).  An 
application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the veteran's claim).  

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law the 
effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue. 38 C.F.R. § 3.114 (2003).

In this case, VA records show the veteran filed a claim for 
entitlement to service connection for cancer in August 2000.  
Private medical evidence received in September 2000 noted the 
veteran's metastatic adenocarcinoma of the brain of uncertain 
primary was discovered upon examination in April 2000.  It 
was noted that as he had been a heavy smoker it was most 
likely that a primary cancer of the lung had metastasized to 
the brain and that this cancer "would fall into one of the 
categories for Agent Orange benefits."  A September 2000 VA 
examiner found that with the veteran's long smoking history 
it was at least as likely as not that the lung was the 
primary site of his cancer.  Other medical evidence of record 
noted treatment for cancer without additional opinion as to 
etiology.

In a May 2001 rating decision the RO denied entitlement to 
service connection for metastatic adenocarcinoma of the brain 
with primary cancer of the lung.  It was noted, in essence, 
that direct service connection was not warranted by the 
evidence of record and that presumptive service connection 
was not warranted because the veteran's cancer had first been 
manifest in April 2000 more than 30 years after he left 
Vietnam in April 1968.  In correspondence dated in August 
2001, the veteran, in essence, requested his claim be 
reopened.  

In March 2002, the appellant submitted her claim for VA 
benefits and provided proof of the veteran's death due to 
metastatic lung cancer in February 2002.  In an April 2002 
rating decision the RO granted entitlement to service 
connection for the cause of the veteran's death and in June 
2002 granted service connection for lung cancer as a result 
of Agent Orange exposure for accrued benefits purposes 
effective from January 1, 2002.  In statements and personal 
hearing testimony in support of the claim the appellant 
asserted that her accrued benefits award should have been 
effective from the date of the veteran's initial claim in 
August 2000.  She also claimed that due to the advanced state 
of metastasis in April 2000 that his cancer had been manifest 
within 30 years of his service in Vietnam, but acknowledged 
that she had no medical evidence to support this specific 
claim.

It is significant to note that VA law at the time of the May 
2001 rating decision provided that certain disorders 
associated with herbicide agent exposure in service, 
including respiratory cancers manifest to a degree of 10 
percent or more within 30 years of the last date on which the 
veteran was exposed to an herbicide agent during active 
service, could be presumed service connected.  See 
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2000).  The Court had also held 
that when a claimed disorder was not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Effective from January 1, 2002, the 30 year limit for 
presumptive service connection for the manifestation of 
respiratory cancers was removed.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, Title 
II, § 201(d)(2), 115 Stat. 988 (codified as amended at 
38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2003)).  

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 1, 2002, for the grant of 
service connection for lung cancer as a result of Agent 
Orange exposure for accrued benefits purposes is not 
warranted.  The record at the time of the veteran's death 
included no competent evidence demonstrating that his lung 
cancer had been specifically incurred as a result of exposure 
to Agent Orange during active service nor that his lung 
cancer had been manifest to a degree of 10 percent within 30 
years of active service in the Republic of Vietnam.  The 
September 2000 private medical opinion is not indicative of 
any direct relationship between the veteran's lung cancer and 
his exposure to Agent Orange.

Although the veteran had a pending claim to reopen this 
matter at the time of his death, his entitlement to service 
connection did not arise prior to the effective date of 
liberalizing law removing the 30 year limitation for 
presumptive service connection for respiratory cancers.  As 
the appellant's accrued benefits claim is derivative of the 
veteran's service connection claim, her award could not be 
effective earlier than the date the veteran's entitlement to 
benefits arose.  

The Board also notes that the Court has held that agreements 
arising from the civil action in Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), and Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II) only applied to claims that were denied during the period 
from September 1985 to May 1989 when the now-invalidated 
regulation 38 C.F.R. § 3.311a was in effect.  Williams v. 
Principi, 15 Vet. App. 189 (2001).  As the veteran's lung 
cancer was not manifest prior to April 2000, an earlier claim 
for this specific benefit could not have arisen within the 
applicable time period for Nehmer consideration.  Based upon 
a review of the entire record, the Board finds the persuasive 
evidence is against the claim for entitlement to an earlier 
effective date.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

Entitlement to an effective date earlier than January 1, 
2002, for the grant of service connection for lung cancer as 
a result of Agent Orange exposure for accrued benefits 
purposes is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



